Case 1:21-cv-20793-RNS Document 11 Entered on FLSD Docket 04/30/2021 Page 1 of 2




                                  United States District Court
                                            for the
                                  Southern District of Florida

     Yvette M. Erviti Lopez and Alex             )
     Lopez, Plaintiffs,                          )
                                                 )
     v.                                          ) Civil Action No. 21-20793-Civ-Scola
                                                 )
     Progressive Select Insurance                )
     Company, Defendant.                         )
                    Order Granting Motion to Dismiss Count Three
        Plaintiffs Yvette M. Erviti Lopez and Alex Lopez seek damages from
 Defendant Progressive Select Insurance Company arising from personal injuries
 they sustained as a result of a car accident in Miami-Dade County, Florida in
 March 2020. (Compl., ECF No. 1-1, 4–11.) In its amended motion to dismiss,
 Progressive asks the Court to dismiss count three of the complaint which sets
 forth a claim based on statutory bad faith. (Def.’s Mot., ECF No. 7.) Progressive
 maintains this claim is premature since coverage has not yet been determined.
 The Plaintiffs have not responded to the motion and the time to do so has
 passed. * After review, the Court agrees with Progressive’s position and grants the
 motion (ECF No. 7).
        In their complaint, the Plaintiffs themselves acknowledge that their bad-
 faith claim “will ripen upon the resolution of the Uninsured Motorist claim that
 Plaintiffs are entitled to uninsured motorist benefits under the Insurance Policy
 and this claim will be voluntarily abated until such determination is made.”
 (Compl. ¶ 28.) Actions against insurers for bad faith under Florida Statutes
 section 624.155 do not accrue until the insured’s underlying claim for insurance
 benefits is resolved. Blanchard v. State Farm Mut. Auto. Ins. Co., 575 So. 2d
 1289, 1291 (Fla. 1991). Under Florida law, premature bad-faith claims may be
 either abated or dismissed at the discretion of the trial court. Laxman v. Safeco
 Ins. Co. of Ill., No. 2:14-cv-14413-RNR, 2015 WL 845582 at *2 (citing Landmark
 Am. Ins. Co. v. Studio Imports, Ltd., 76 So. 3d 963, 964–65 (Fla. 4th DCA 2011)).
        At the outset, the Court notes that “[b]ringing a premature bad faith claim
 is contrary to the Federal Rules of Civil Procedure.” Fantecchi v. Hartford Ins. Co.
 of the Midwest, No. 15-23969-CIV-ALTONAGA, 2015 WL 12516629, at *2 (S.D.


 * The Plaintiffs failure to respond to the motion, alone, provides an additional basis for the Court
 to grant Progressive’s motion. S.D. Fla. L.R. 7.1(c) (requiring “each party opposing a motion [to]
 file and serve an opposing memorandum of law” and providing that “failure to do so may be
 deemed sufficient cause for granting the motion by default”).
Case 1:21-cv-20793-RNS Document 11 Entered on FLSD Docket 04/30/2021 Page 2 of 2




 Fla. Nov. 24, 2015) (Altonaga, J.). Further, the Court lacks jurisdiction over such
 a claim because it is not ripe. See Evedon v. USAA Cas. Ins. Co., No. 15-22139-
 CIV, 2016 WL 4083013, at *2 (S.D. Fla. Jan. 19, 2016) (Lenard, J.) (“And while
 this Court recognizes the administrative benefits of staying or abating the bad
 faith claim, these concerns cannot override constitutional commands limiting
 the jurisdiction of federal courts.”); see also Novak v. Safeco Ins. Co. of Illinois, 94
 F. Supp. 3d 1267, 1269 (M.D. Fla. 2015) (denying motion to amend complaint to
 add bad faith claim because the plaintiff’s bad faith claim was not yet ripe and
 the court “would be required to dismiss the claim without prejudice for want of
 subject-matter jurisdiction”). Accordingly, the Court finds dismissal, as opposed
 to abatement, appropriate here.
        Accordingly, the Court grants Progressive motion (ECF No. 7) and
 dismisses count three, without prejudice.
       Done and ordered in Miami, Florida, on April 29, 2021.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
